DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mixing spout must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saxe et al. (US 2011/0052752 A1).
Re: Claim 1, Saxe discloses the claimed invention including a pet food product system comprising a storage device (410) having an inner compartment (Fig. 4, Para. 84, inner compartment bags); and pet food product positioned in the inner compartment and including a plurality of first pellets (Formula B) and a plurality of second pellets (Formula A), wherein the first and second pellets are substantially unblended (Para. 37, 84, pet food held in separate compartments comes in kibble/pellet form).
Re: Claim 2, Saxe discloses the claimed invention including the first pellets differ from the second pellets in at least one of size, shape, color, surface texture, or composition (Para. 90-176, various different compositions wherein the first are different from the second).
Re: Claim 3, Saxe discloses the claimed invention including the first pellets are made primarily of at least one of fruit, vegetables, proteins, carbohydrates, vitamins or minerals, and wherein the second pellets are primarily made of at least one of fruit, vegetables, proteins, carbohydrates, vitamins or minerals that is different from the first pellets (Para. 90-176, various different pellets wherein the first are difference from the second).
Re: Claim 4, Saxe discloses the claimed invention including the first and second pellets are substantially unblended such that a majority by weight of each of the first and second pellets in the storage device are contained within an associated continuous volume that is about least about 90% of the associated pellets by weight (Para. 84, the unblended pellets are held in their out compartments in a continuous volume of at least 90 percent of their same pellets, each compartment hold 100 percent of its own pellet).
Re: Claim 5, Saxe discloses the claimed invention including the first and second pellets are substantially unblended such that about 90% of each of the first and second pellets in the storage device are contained within an associated continuous volume that is about least about 90% of the associated pellets by weight (Para. 84, the unblended pellets are held in their out compartments in a continuous volume of at least 90 percent of their same pellets, each compartment holds 100 percent of its own pellet).
Re: Claim 6, Saxe discloses the claimed invention including the pet food product includes a plurality of third pellets (formula C), wherein the first, second and third pellets are substantially unblended (Fig. 4, Para. 84, third pellet).
Re: Claim 8, Saxe discloses the claimed invention including the storage device lacks any dividers positioned in the inner compartment that divide the inner compartment into a plurality of sub-compartments with pellets positioned therein (Fig. 4, no dividers).
Re: Claim 10, Saxe discloses the claimed invention including the first pellets have an average volume that is within about 50% of an average volume of the second pellets (Para. 45, first pellets volume is half as much as second pellets).
Re: Claim 13, Saxe discloses the claimed invention including the first and second pellets are positioned in first and second zones, respectively, wherein each zone extends generally vertically along a height of the storage device, and wherein each zone includes pellets therein other than the first or second pellets (Depicted in Fig. 4).
Re: Claim 14, Saxe discloses the claimed invention including a pet food product system comprising a storage device (410) having an inner compartment (Fig. 4, Para. 84, inner compartment bags); a first continuous volume defined in said inner compartment, wherein said first volume includes substantially only a first type of pet food pellets therein, and wherein at least about 90% of the first type of pet food pellets positioned in the storage device are positioned in the first volume (Para. 84, the unblended pellets are held in their out compartments in a continuous volume of at least 90 percent of their same pellets, each compartment hold 100 percent of its own pellet); and a second continuous volume defined in said inner compartment, wherein said second volume includes substantially only a second type of pet food pellets therein and wherein at least about 90% of the second type of pet food pellets positioned in the storage device are positioned in the second volume (Para. 84, the unblended pellets are held in their out compartments in a continuous volume of at least 90 percent of their same pellets, each compartment hold 100 percent of its own pellet).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxe et al. (US 2011/0052752 A1).
Re: Claim 11, Saxe discloses the claimed invention including the storage device is a generally closed bag that is manually openable (Para. 84, bag capable of being opened), except expressly stating the weight of the bag between about 10 lbs. and about 35 lbs. of pet food product are stored therein. The Federal Circuit has held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. MPEP 2144.04(IV)(A) (discussing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Saxe by causing the amount of food held within to be within 10 to 35 pounds. Applicant appears to have placed no criticality on any particular amount (see Specification wherein in one case the weight may be between the above range) and it appears that the device of Saxe would work appropriately if made within the claimed amount, since Saxes states in paragraph 44 that the bag may contain any amount of pet food as desired. 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxe et al.  (US 2011/0052752 A1) as applied to claim 1 above, and further in view of Gersovitz (US Patent No. 2017/0297769 A1).
Re: Claim 7, Saxe discloses the claimed invention including the system further includes separate bags/boxes positioned in the inner compartment that divides the inner compartment into a first sub-compartment and a second sub-compartment, wherein said first sub-compartment includes substantially only first pellets, and wherein said second sub-compartment includes substantially only second pellets except for a divider. However, Gersovitz teaches a storage device (310) with a divider (318) (Fig. 4, Para. 38, divider).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a divider as taught by Gersovitz, since Gersovitz teaches the equivalence of a container with a divider and separate containers for their use in the dispensing art (Figs. 4 and 5, bags or divider) and the selection of any of these known equivalents to hold products separately would be within the level of ordinary skill in the art.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxe et al.  (US 2011/0052752 A1) as applied to claim 1 above, and further in view of Miyamoto et al. (US 2017/030560 A1)
Re: Claim 9, Saxe discloses the claimed invention except for the diameters of the pellets being less than 1 inch but greater than .1in. However, Miyamoto teaches food pellets having an average effective diameter of less than about 1 inch and greater than about 0.1 inch (Para. 133, between .31in to .47in).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include pellets with a diameter between .1-1in as taught by Miyamoto, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saxe et al.  (US 2011/0052752 A1) as applied to claim 1 above, and further in view of Beer (US Patent No. 5,407,278).
Re: Claim 12, Saxe discloses the claimed invention including mix said first and second pellets when said first and second pellets are poured out of said storage device (Para. 43, pellets are mixed together) except for a mixing spout. However, Beer teaches a system further includes a mixing spout coupleable to the storage device and configured to mix said first and second pellets when said first and second pellets are poured out of said storage device through said mixing spout (Col. 6, lines 1-9, Fig. 12 depicts the mixing through the top of the container with opening functioning as a mixing spout).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a mixing spout as taught by Beer, since such a modification would allow the user to save time and work more efficiently by mixing both the first and second pellets simultaneously with one pour instead multiple needed with separate openings from separate compartments. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barker, Gibbs, Gersovitz and Windle are cited disclosing pet foods of varying composition and size, and Rodriquez, Daniel, Sunvold Hengami, Todjar, Spronk Boyle, Cohen are cited disclosing storage devices with internal compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754